Citation Nr: 1451714	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-07 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, including lumbar strain, degenerative disc disease (DDD), and degenerative joint disease (DJD).  

2.  Entitlement to service connection for plantar fasciitis of the right foot. 

3.  Entitlement to a compensable rating for left knee DJD with strain, status post anterior cruciate ligament reconstruction and medial meniscal repair. 

4.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to January 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of (1) entitlement to service connection for plantar fasciitis of the right foot; (2) entitlement to a compensable rating for left knee DJD with strain, status post anterior cruciate ligament reconstruction and medial meniscal repair; and (3) entitlement to a compensable rating for bilateral hearing loss, require additional development and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required with regard to these issues.


FINDING OF FACT

A low back disability is currently shown, and the preponderance of the evidence indicates that this disability is related to service.  
  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, currently diagnosed as lumbar strain, DDD, and DJD, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection for a low back disability, representing a complete grant of the benefit sought on appeal with regard to this claim.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and no further discussion of VA's responsibilities under the VCAA is necessary.  

The Veteran contends that service connection for a low back disability is warranted because he was first treated for this condition during service, and has continued to have symptoms of this disability since service.  In this regard, the Veteran has reported that his military occupational specialty as an Aviation Ordnanceman required him to lift weapons and weapon components ranging from several pounds to 2,000 pounds.  Moreover, he has asserted that lifting items of such weight over the course of his 20-year military career took a toll on his lower back, resulting in current pain when he lifts items, twists, and bends.  See Veteran's May 2011 Notice of Disagreement and March 2012 VA Form 9.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds that service connection for residuals of a low back disability, currently diagnosed as lumbar strain, DDD, and DJD, is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran currently has a low back disability.  See December 2010 VA examination report (diagnosing the Veteran with lumbar strain); September 2014 VA examination report (diagnosing the Veteran with lumbosacral strain and chronic mild lower lumbar DDD/DJD).  As such, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, there is competent and credible evidence of record regarding the Veteran's in-service back symptomatology and treatment for such symptoms.  Specifically, the Veteran's service treatment records document treatment for low back soreness and limited range of motion in August 2002, when the Veteran was diagnosed with lumbar strain.  Thereafter, during in-service treatment in December 2006, the Veteran reported having low back pain after lifting a child and was assessed as having a lower back sprain.  Finally, at the time of his military retirement examination in August 2007, the Veteran reported that he suffered from recurrent back pain.  See Veteran's August 2007 Report of Medical History.  As such, the Board finds that the second element required for service connection has also been established.  

Finally, with regard to the third element required for service connection, the Board acknowledges that there are conflicting medical opinions of record regarding whether the Veteran's current low back disability is causally related to his military service.  In support of the Veteran's claim, the September 2014 VA examiner provided the opinion that it was at least as likely as not that the Veteran's low back disability was proximately due to or the result of military service.  In support of this opinion, the examiner reported that the Veteran's service treatment records dated in 2002 and 2006 documented back complaints during service, and such complaints were again reported at the time of his military retirement examination.  The examiner also reported that the Veteran's current physical examination was consistent with chronic lumbar strain with decreased range of motion, and noted that the x-ray studies conducted at that time revealed chronic mild lower lumbar DDD/DJD.  On this record, the examiner concluded that "service connection is substantiated."  

In contrast, at the time of his December 2010 VA examination, the examiner provided the opinion that the Veteran's low back disability was less likely than not related to military service.  Significantly, however, the Board finds this opinion to be less probative than the opinion of the September 2014 VA examiner as to the etiology of the Veteran's low back disability.  In making this assessment, the Board notes that the only rationale offered by the December 2010 VA examiner was his determination that there was no evidence of treatment for the Veteran's lumbar spine other than an x-ray.  In this regard, the Board highlights that insofar as the records reflects that the Veteran received treatment for his low back during service, as discussed above, the examiners findings are inconsistent with the other medical evidence of record.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Moreover, insofar as the December 2010 VA examiner failed to provide a clear statement as to the etiology of the Veteran's low back disability, and instead simply stated that this disability was not caused by or related to service, the Board finds this opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).  

Accordingly, in considering the evidence of record, the Board finds that the preponderance of the evidence of record, including the positive medical opinion of the September 2014 VA examiner, which is consistent with the Veteran's service treatment records, and the Veteran's competent and credible reports of a continuity of symptomatology since service, supports a finding that the Veteran's current low back disability is causally related to his military service, thereby satisfying the third element required for service connection.
  
Therefore, because the Board concludes that all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for a low back disability, currently diagnosed as lumbar strain, DDD, and DJD, is warranted and the claim is granted.  See 38 C.F.R. § 3.303.  





ORDER

Service connection for a low back disability, currently diagnosed as lumbar strain, DDD, and DJD, is granted.  


REMAND

Unfortunately, another remand is required in this case as to the issues of (1) entitlement to service connection for plantar fasciitis of the right foot; (2) entitlement to a compensable rating for left knee DJD with strain, status post anterior cruciate ligament reconstruction and medial meniscal repair; and (3) entitlement to a compensable rating for bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will discuss each of its reasons for remand in turn.  

I.  VCAA Notice

The Board finds that, on remand, the Veteran must be provided with a proper VCAA notice letter addressing entitlement to service connection for a vision disability on both direct and secondary bases can be sent to the Veteran.  In making this determination, the Board notes that the AOJ provided the Veteran with a letter dated in July 2010 notifying him of the evidence and information that was necessary to establish entitlement to service connection on a direct basis.   Significantly, however, this letter did not provide him with notice of what evidence was needed to establish entitlement to service connection for plantar fasciitis of the right foot as secondary to his service-connected left knee DJD with strain, and as such, this letter provided the Veteran with incomplete notice.   See Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete, misleading, or confusing information can render a VCAA notice letter inadequate).


II. VA Examinations

A.  Plantar Fasciitis of the Right Foot

With regard to his right foot plantar fasciitis, the Veteran contends that service connection is warranted on a direct basis because this condition was either caused or aggravated by service.  See Veteran's May 2011 Notice of Disagreement and March 2010 VA Form 9.  In support of this contention, the Veteran has reported that he developed right foot pain during service, which first began as mild discomfort with periods of on and off pain, but which gradually increased and worsened throughout his years of service.  In this regard, he has reported that, during service, he was: (1) required to wear steal-toe shoes on ships for a total of 13 years, (2) stood for a minimum of four hours a day while on watch duty, and (3) walked continuously on rough terrain during shore patrol duty for a minimum of four hours a shift over a 13 year period.  The Veteran has also highlighted that he complained of right foot pain at the time of his separation examination.  See Veteran's May 2011 Notice of Disagreement and March 2010 VA Form 9.  

In the alternative, the Veteran asserts that service connection is warranted for right foot plantar fasciitis because this condition is caused or aggravated by his service-connected left knee DJD with strain, status post anterior cruciate ligament reconstruction and medial meniscal repair.  See Veteran's May 2011 Notice of Disagreement and March 2010 VA Form 9.  In support of this contention, the Veteran asserts that his left knee disability causes him to apply more weight to his right foot while he is walking and running, which has significantly contributed to his pain.  

The Board finds that a VA examination assessing whether the Veteran's plantar fasciitis was either incurred during or aggravated by his military service, or is caused or aggravated by his service-connected left knee DJD with strain, is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA foot examination in December 2010, and that at that time, the examiner provided the opinion that it was less likely than not that the Veteran's right foot disability was related to military service.  The rationale provided for this opinion was that, although the Veteran reported that he developed foot pain shortly before discharge from service and currently had evidence of plantar fasciitis, there was no evidence of treatment for the right foot during service.  Significantly, however, although the December 2010 VA examiner noted the Veteran's reports that he first began experiencing right foot pain during service and has continued to experience such symptomatology since service in his introductory remarks of the examination report, he appears to have failed to consider these reports when rendering his opinion and instead relied solely on the lack of relevant treatment during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  Moreover, the December 2010 VA examiner failed to acknowledge or discuss the fact that the Veteran reported a history of foot pain at the time of his August 2007 separation examination, and as such, his opinion appears to be based on an incomplete and/or inaccurate factual history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Finally, the December 2010 VA examiner did not provide an opinion as to whether the Veteran's right foot disability was caused or aggravated by his service-connected left knee disability.  

Accordingly, the Board finds that another examination and medical opinion assessing the etiology of the Veteran's right foot plantar fasciitis is necessary to make a determination in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

B.  Left Knee Disability and Bilateral Hearing Loss

The Board finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected left knee DJD with strain, status post anterior cruciate ligament reconstruction and medial meniscal repair, and bilateral hearing loss is necessary.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations of these conditions in August 2010.  In this regard, the Board notes that the most recent examination reports of record addressing these disabilities are now more than four years old.  Moreover, in statements submitted in April 2012 and July 2014, the Veteran's representative asserted that these examinations are not reflective of the Veteran's current symptomatology.  As such, the Board concludes that these examinations do not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, or his additional treatment to date.  Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his left knee disability and bilateral hearing loss, the Board finds that additional VA examinations are necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's left knee disability and bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). 

II.  Treatment Records

As this case must be remanded for the foregoing reasons, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's right foot plantar fasciitis, left knee DJD with strain, and bilateral hearing loss, should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that the most recent VA treatment records on file are dated in February 2012.  Additionally, the most recent private treatment records on file are from Dr. L.V.R. dated in August 2010.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a notice letter regarding his claim for service connection for plantar fasciitis of the right foot that complies with the notification requirements of the VCAA.  This letter should specifically advise the Veteran of the information and evidence needed to substantiate this claim on both direct and secondary bases. 

2.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's right foot plantar fasciitis, left knee DJD with strain, and bilateral hearing loss, including records from Dr. L.V.R. dated since August 2010.  All reasonable attempts to obtain such records should be made and documented.  

3.  Obtain a complete copy of the Veteran's treatment records pertaining to right foot plantar fasciitis, left knee DJD with strain, and bilateral hearing loss dated since February 2012.  All reasonable attempts to obtain such records should be made and documented.  

4.  After the development requested in items (1) through (3) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  

5.  After the development requested in items (1) through (4) is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his right foot plantar fasciitis.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should offer opinions as to the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right foot plantar fasciitis had its clinical onset during active service or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's (1) August 2007 Report of Medical History noting a history of foot trouble at the time of the Veteran's separation from service, and (2) his diagnosis of plantar fasciitis by Dr. L.V.R. in July 2010 and September 2010 (i.e., just two and a half years after separation from service).   

In providing this opinion, the examiner is directed to the Veteran's assertions that he: (1) first developed right foot pain during service, which first began as mild discomfort with periods of on and off pain, but gradually increased and worsened throughout his years of service; (2) was required to wear steal-toe shoes on ships for a total of 13 years during service; (3) stood for a minimum of four hours a day while on watch duty; and (4) walked continuously on rough terrain during shore patrol duty for a minimum of four hours a shift over a 13 year period during service.  The examiner should also reconcile his/her findings with the other medical opinions of record, including the opinion of the August 2010 VA examiner that it was less likely than not that the Veteran's right foot disability was related to military service.  

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability either (a) caused or (b) aggravated the Veteran's plantar fasciitis?  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's right foot disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected left knee disability.  In providing this opinion, the examiner is directed to the Veteran's assertions that his left knee disability causes him to apply more weight to his right foot while he is walking and running, which has significantly contributed to his pain.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  After the development requested in items (1) through (4) is complete, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected left knee disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee DJD with strain, status post anterior cruciate ligament reconstruction and medial meniscal repair.    

Additionally, the examiner should provide the ranges of motion of the Veteran's left knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's knees-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.    

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected left knee disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After the development requested in items (1) through (4) is complete, schedule the Veteran for an examination to assess the current nature, extent, and severity of his bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.   In doing so, the examiner is directed to the Veteran's assertions that he frequently has to ask people to repeat themselves, especially at work; has difficulty hearing his children at night; is required to turn the volume up on the radio, television, and other electronic components in order to hear; and is unable to distinguish when such electronic components are too loud for other members of his family.  See, e.g., March 2012 VA Form 9.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


